BUSSEY, Presiding Judge.
Samuel G. Sullivan was charged in the County Court of Bryan County with the offense of Driving to the Left of Center in a Marked Zone. He was tried by a jury who found him guilty and judgment and sentence was rendered against him on the 14th day of June, 1965. Thereafter, on June 24, 1965, defendant filed a Motion for a New Trial and the same was overruled on the 8th day of July, 1965. On the 9th day of July, 1965, defendant gave notice in writing of his intent to appeal to the Court of Criminal Appeals. Petition in error with casemade attached was filed in this Court on the 30th day of August, 1965, and thereafter the State, by and through its Attorney General, filed a Motion to Dismiss said appeal for the reason that this Court is without jurisdiction to entertain the same since notice of intention to appeal to this Court and a request for a casemade were not filed in writing in the trial court at the time of rendition of judgment and sentence, nor within ten days thereafter.
This cause was set for oral argument on the 8th day of December, 1965, and was submitted on the record and arguments of counsel. From the facts as above set forth and from the record, it is abundantly clear that neither notice of intent to appeal to the Court of Criminal Appeals, nor request for casemade was made in writing at the time of rendition of judgment and sentence or within ten days thereafter, as required by 22 O.S.A. § 1060. Under such circumstances the judgment and sentence became final on the 24th day of June, 1965, and this Court did not, thereafter, have jurisdiction to entertain said appeal. In accordance with Houston v. State of Oklahoma, Okl.Cr., 409 P.2d 377, the State’s Motion to Dismiss this attempted appeal is sustained and the attempted appeal is accordingly dismissed.